FILE COPY


      RE: Case No. 15-0351                      DATE: 5/26/2015
      COA #: 12-14-00157-CV         TC#:    JV-3647-AA
STYLE: IN THE MATTER OF D.A.B.,     A    JUVENILE

     A petition for review was filed today in the
above-styled case.  Respondent may file either a
response, or a waiver of response.   If you file a
waiver, the Court will not grant the petition without
first requesting a response.  (Tex. R. App. P. 53.3)
There is no fee for a response or a waiver.

                      MS.   CATHY   S.    LUSK
                      CLERK,   TWELFTH COURT OF APPEALS
                      1517 WEST FRONT, SUITE 35
                      TYLER, TX  75702